Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice re prior art available under both pre-AIA  and AIA 
 In the event the determination of the status of the application as subject to ATA 35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified
citations are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is respectfully
requested from the applicant, in preparing the responses, to fully consider the references in
entirety as potentially teaching all or part of the claimed invention, as well as the context of the
passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 5-7, 9-11, 13-16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duta (US 2019/0340240 A1).
With regard to claim 1, Duta discloses a method for recognizing a table (See for example, Fig. 2, and the associated text), comprising: detecting a table on a target picture, i.e., image-based documents, to obtain a candidate table recognition result (See for example, paragraphs 0038, 0057; extracting (via table extractor) a merging feature, i.e., separators and/or whitespace, of the candidate table recognition result (See for example, paragraphs 97 and  105), and determining a to-be-merged row in the candidate table recognition result based on the merging feature (See for example, paragraph 0105: positions of rows to be merged are determined); extracting a direction feature of the to-be-merged row (See for example, paragraphs 0067 and 0105: the table extractor identifies alignment of misaligned rows and y-coordinate), and determining a merging direction of the to-be-merged row based on the direction feature (See for example, paragraphs 0105 the merging process carried out in a bottom-up y direction); and adjusting the candidate table recognition result (table obtained after the merging process)  based on the to-be-merged row and the merging direction of the to-be-merged row, to obtain a target table recognition result (See for example, paragraphs 0105-0106). Thus, each of the requirements of claim 1 is met.
With regard to claim 2, the method according to claim1, wherein the determining the
to-be-merged row in the candidate table recognition result based on the merging feature, comprises: determining the to-be-merged row in the candidate table recognition result based on a pre-trained cell merging classification model and the merging feature (See for example, paragraph 0141).
With regard to claim 4, the method according to claim 1, wherein: the merging feature comprises at least one of: a difference between a number of valid columns in each row in
the candidate table recognition result and a maximum number of valid columns in the candidate table recognition result, a relative position relationship between each row in the candidate table recognition result and a header of the candidate table recognition result, whether a text area in
each row in the candidate table recognition result comprises a preset separator, or whether the text area in each row in the candidate table recognition result comprises numeric type data (See for example, paragraphs 0097 and 0105-0106); and the direction feature comprises at least one of: whether the to-be-merged row comprises a side header, i.e., header located to the left, whether the to-be-merged row only comprises the side header, whether a text area of the to-be-merged row comprises numeric type data, a ratio of a distance between the to-be-merged row and a lower border of an adjacent upper row to a distance between the to-be-merged row and an upper border of an adjacent lower row, a width difference between the text area of the to-be-merged row and a text area of the upper row, or a width difference between the text area of the to-be-merged row and a text area of the lower row (See for example, paragraph 0112; and Fig. 5);  wherein the header refers to a first cell in a row corresponding to the maximum number of valid columns determined based on position information in the candidate table recognition result (See for example, paragraphs 0097, 0106, and 0109-0111).
With regard to claim 5, the method according to claim 1, wherein the detecting the
table on the target picture to obtain the candidate table recognition result comprises: detecting an outer frame of the table on the target picture and text areas on the target picture; and performing grid partition on the table on the target picture based on the outer frame of the table and the text
areas, to obtain the candidate table recognition result (See for example, paragraphs 0086-0089 and 0093-0097).
With regard to claim 6, the method according to claim 5, wherein the performing grid
partition on the table on the target picture based on the outer frame of the table and the text areas, to obtain the candidate table recognition result, comprises: determining, based on position information of the outer frame of the table and position information of the text areas, an area range of each row in the table on the target picture; determining a target row based on a number of text areas corresponding to each row on the target picture; determining an area range of each column in the table on the target picture, based on a row length of the target row and text areas in a row direction of the table on the target picture; and performing grid partition on the table on the target picture based on the area range of each row and the area range of each column, to obtain the candidate table recognition result . (See for example, paragraphs 0086-0089 and 0093-0097).
	With regard to claim 7, the method according to claim 6, wherein, the determining
the area range of each column in the table on the target picture, based on the row length of the target row and the text areas in the row direction of the table on the target picture, comprises: determining, based on the row length of the target row and the text areas in the row direction of the table on the target picture, a candidate area range of each column of the table on the target picture; detecting, based on the candidate area range of each column, a blank column not including a text area; and merging a candidate area range of the blank column into target areas of two columns to obtain a target area range of each column in the table on the target picture, wherein the target areas of the two columns refer to areas of columns adjacent to the blank column and respectively located on different sides of the blank column (See for example, paragraphs 0086-0089 and 0093-0097).
With regard to claim 9, the method according to claim 5, wherein during the detecting the outer frame of the table on the target picture, the method further comprises: detecting a table name of the table on the target picture; and correspondingly, after detecting the outer frame of the table on the target picture, the method further comprises: adjusting the outer frame of the table based on position information of the table name (See for example, paragraphs 0105-0106).
Claim 10 is rejected the same as claim 1 except claim 10 is an apparatus claim. Thus, argument similar to that presented above for claim 1 is applicable to claim 10.
	Claims 11, 13, 14, 15, 16, and 18 are rejected the same as claims 2, 4, 5, 6, 7, and 9 respectively, except claims 11, 13, 14, 15, 16, and 18 are apparatus claims. Thus, arguments similar to those presented above for claims 2, 4, 5, 6, 7, and 9 are respectively applicable to claims 11, 13, 14, 15, 16, and 18.
	Claim 19 is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 19. Claim 19 distinguishes from claim 1 only in that it recites a non-transitory computer readable storage medium storing computer instructions. Fortunately, Duta (See for example, paragraphs 0182-0184) teaches this feature.
Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Duta in view of Predovic, et al. (2009/0304282 A1).
9. 	With regard to claim 3, Duta discloses all of the claimed subject matter as already addressed above in paragraph 6, and incorporated herein by reference.  While Duta discloses a merging direction of bottom-up y direction (See for example, paragraph 0105), Duta does not expressly call for a merging process comprising a downward direction. However, Predovic, et al. (See for example, paragraph 0128 and item 1110 in Fig. 11) teach this feature.  Duta and Predovic, et al. are combinable because they are from the same field of endeavor, i.e., recognition of tabular/table structure (See for example, the Abstract).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Predovic, et al. with Duta. The motivation for doing so is for no other reason than to merge rows using a merging process in a downward direction.  Therefore, it would have been obvious to combine Duta with Predovic, et al. to obtain the invention as specified in claim 3.
Claim 12 is rejected the same as claim 3 except claim 12 is an apparatus claim. Thus, argument similar to that presented above for claim 3 is applicable to claim 12.
10. 	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duta in view of Huang, et al. (A YOLO-based Table Detection Method).
11. 	With regard to claim 8, Duta discloses all of the claimed subject matter as already addressed above in paragraph 6, and incorporated herein by reference.  While Duta at paragraph 0141 discloses: “In various implementations, the Table Extractor makes use of a deep convolution network (or other machine-learning model) that applies supervised learning to mimic the behavior of the unsupervised table extraction processes described in Sections 2.1 through 2.9 of this document. For example, in various implementations, the Table Extractor generates a machine-learned model or network that is trained on the original input documents from which tables were extracted, in combination with the outputs from each of the various steps described above. As discussed, these steps include, but are not limited to initial extraction of character information; character alignment operations; generation and alignment of tokens from the aligned characters; identification and evaluation of table candidates; identification of row and column headers and optional label columns; and computing text-based relational functions on the table (e.g., tuples). Similarly, in various implementations, the Table Extractor generates a machine-learned model or network trained on any combination of the inputs and outputs of the above-described steps (e.g., extraction of character information; character alignment; alignment of tokens, etc.) in further combination with optional human quality scores or the like for any of the outputs of those steps. In various implementations, the Table Extractor then applies one or more of the resulting models to perform some or all of the different steps of the overall table extraction and tuple generation processes described herein”, Duta does not expressly call for   wherein the preset neural network model is realized by adding a preset number of convolutional layers to a Yolov3 network structure.  However, Huang (See for example, the Abstract; and section 1, paragraphs 4-5) teach this feature.  Duta and Huang, et al. are combinable because they are from the same field of endeavor, i.e., table detection (See for example, the Abstract and section V).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Huang, et al. with Duta. The motivation for doing so would at least allow a deep learning-based method for table detection that uses a YOLOv3 model (See for example, section V).  Therefore, it would have been obvious to combine Duta with Huang, et al. to obtain the invention as specified in claim 8. 
Claim 17 is rejected the same as claim 8 except claim 17 is an apparatus claim. Thus, argument similar to that presented above for claim 8 is applicable to claim 17.
Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Numbers: 9858476 discloses method and apparatus for recognizing tables (See for example, col. 1, lines 66-67); and 11200413 disclose methods, systems, and computer program products for table recognition in PDF documents (See for example, the Abstract).
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665